DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-14, 16-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art of record fail to teach either singly or in combination an electronic apparatus comprising: wherein the processor identifies the state of the object based on whether the intensities received by the photodiode according to the reflected light beams having the different wavelengths are less than or equal to a plurality of reference intensities predefined with respect to the light beams having the different wavelengths.
Regarding claim 16, the prior art of record fail to teach either singly or in combination a controlling method of an electronic apparatus, comprising: wherein the identifying of the state of the object includes identifying the state of the object based on whether the intensities received by the photodiode according to the reflected light beams having the different wavelengths are less than or equal to a plurality of reference intensities predefined with respect to the light beams having the different wavelengths.
Regarding claim 20, the prior art of record fail to teach either singly or in combination an electronic apparatus comprising: a chamber configured to accommodate a food; and a processor configured to: control the plurality of light-emitting diodes to sequentially transmit the light beams having the different wavelengths toward the food which is accommodated in the chamber, and control the display to display a state of the food based on intensities received by the plurality of photodiodes according to light beams having the different wavelengths that are reflected on the object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878 




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878